254 F.2d 589
The SAGINAW COUNTY AGRICULTURAL SOCIETY, Appellant,v.Mary CONNELL, Appellee.
No. 13359.
United States Court of Appeals Sixth Circuit.
April 19, 1958.

Harvey D. Walker of Stanton, MacKenzie, Cartwright & Walker, Saginaw, Mich., for appellant.
John W. Wolf and Howard S. Otto, Saginaw, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Appellee received a verdict for damages for personal injuries suffered as the result of a fire in a county fair building.  The District Court submitted to the jury for determination the question whether appellant had complied with the State law and regulations regarding fire extinguishers; whether the proximate cause of appellee's injuries was appellant's failure to comply with such law; and whether appellee was guilty of contributory negligence.  The jury resolved all of these questions in appellee's favor.  These were questions of fact.  The verdict of the jury was sustained by the evidence.  We find no error in the conduct of the trial or in the refusal of the Court to grant a new trial on the ground of newly discovered evidence.


2
The judgment of the District Court is affirmed.